
	
		III
		112th CONGRESS
		1st Session
		S. RES. 264
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2011
			Mr. Pryor (for himself
			 and Mr. Boozman) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 12, 2011, as
		  National Day of Encouragement.
	
	
		Whereas negative images, stories, and influences in the
			 day-to-day lives of the people of the United States can detrimentally affect
			 their emotional well-being, interactions with others, and general
			 demeanor;
		Whereas a group of teenagers participating in a leadership
			 forum at Harding University in Searcy, Arkansas, identified a lack of
			 encouragement as one of the greatest problems facing young people today;
		Whereas the youth of the United States need guidance,
			 inspiration, and reassurance to counteract this negativity and to develop the
			 qualities of character essential for future leadership in the United
			 States;
		Whereas a National Day of Encouragement would serve as a
			 reminder to counterbalance and overcome negative influences, and would also
			 provide much-needed encouragement and support to others;
		Whereas, following the events of September 11, 2001,
			 thousands of people made sacrifices in order to bring help and healing to the
			 victims and their families, inspiring and encouraging the people of the United
			 States; and
		Whereas the renewed feelings of unity, hope, selflessness,
			 and encouragement that began on September 12, 2001, are the same feelings that
			 the National Day of Encouragement is meant to recapture and spread: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 12, 2011, as National Day of Encouragement;
			(2)acknowledges the
			 importance of encouragement and positive influences in the lives of all people;
			 and
			(3)urges the people
			 of the United States to encourage others, whether through an act of service, a
			 thoughtful letter, or words of kindness and inspiration, and by that
			 encouragement to boost the morale of all people of the United States.
			
